                       Case 19-12878-EPK        Doc 21       Filed 04/16/19    Page 1 of 2




         ORDERED in the Southern District of Florida on April 16, 2019.




                                                               Erik P. Kimball, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                        www.flsb.uscourts.gov

        In re:

        JO ANN FEINDT                                                         Case No: 19-12878-EPK
        MARILYN ANN PAUL                                                      Chapter 13
               Debtors  /

                        AGREED ORDER SUSTAINING DEBTORS’ OBJECTION
                          TO CLAIM #2 FILED BY QUICKEN LOANS, INC.

                 THIS MATTER is scheduled for hearing before the Court on May 13, 2019 at 1:00

        P.M., for hearing on Debtors’ Objection to Claim #2 filed by Quicken Loans, Inc. (DE #16; the

        “Objection”). The Court, having reviewed the Objection, and there being an agreement between

        the parties, finds that good cause exists to grant the Objection. It is therefore ORDERED:

                 1.    The Objection to Claim #2 is SUSTAINED.



                                                         2
                Case 19-12878-EPK        Doc 21       Filed 04/16/19   Page 2 of 2



       2.       Claim #2 filed by Quicken Loans, Inc. is allowed but shall receive no distribution

                from the Trustee.

                                               ###

Submitted by:

Chad Van Horn, Esq.
Florida Bar No. 64500
VAN HORN LAW GROUP, P.A.
330 N Andrews Ave., Suite 450
Fort Lauderdale, FL 33301
Telephone: (954) 765-3166
Facsimile: (954) 756-7103
Email: Chad@cvhlawgroup.com

Chad Van Horn, Esq. is hereby directed to provide a conformed copy of this Order to all parties-
in-interest and to file a Certificate of Service as to same.




                                                  2
